Case 18-43088-mxm11 Doc 77 Filed 05/28/19                       Entered 05/28/19 15:47:10   Page 1 of 10




 DAVIS, ERMIS & ROBERTS, P.C.
 1010 N. Center, Suite 100
 Arlington, Texas 76011
 (817) 265-8832 Telephone
 (972) 262-3264 Facsimile
 Attorney for Debtor(s)



                         IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

 IN RE:                                                 §       CASE NO. 18-43088-MXM-11
                                                        §
 DR. SHABNAM QASIM MD PA                                §
                                                        §
                                                        §
                                                        §
 DEBTOR-IN-POSSESSION                                   §       CHAPTER 11

 ______________________________________________________________________________
                          DRSHABNAM QASIM MD PA
       CONSOLIDATED PLAN OF REORGANIZATION, DATED MAY 29, 2019

                                                   Craig D. Davis
                                              State Bar No. 00793588
                                                1010 N. Center, Suite 100
                                                 Arlington, Texas 76011
                                               (817) 265-8832 Telephone
                                               (972) 262-3264 Facsimile

                         ATTORNEY FOR THE DEBTORS-IN-POSSESSION


                                                     ARTICLE I
                                                     SUMMARY
       This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the
 “Code”) proposes to pay creditors of DRSHABNAM QASIM MD PA, (the “Debtor”) from the
 income earned by DRSHABNAM QASIM MD PA

         This plan provides for 1 class of secured claims, 1 class of priority claims and 1 class of
 unsecured claims. The holders of Class 5 General Unsecured Claims will receive a
 distribution under this Plan. This Plan also provides for the payment of administrative and
 priority claims.
                                                                                                     1
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10   Page 2 of 10




         All creditors should refer to Articles II through IV of this Plan for information regarding
 the precise treatment of their claim. A disclosure statement that provides more detailed
 information regarding this Plan and the rights of creditors and equity security holder has been
 circulated with this Plan. YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ
 THESE PAPERS CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF
 YOU HAVE ONE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO
 CONSULT ONE.)

                                                     ARTICLE II

                                CLASSIFICATION OF CLAIMS AND INTERESTS

          1. Classes of Secured Claims

         Allowed Secured Claims are claims secured by property of the Debtor’s Bankruptcy
 estate to the extent allowed as secured claims under § 506 of the Code. If the value of the
 collateral securing the creditor’s claim is less than the amount of the creditor’s allowed claim, the
 deficiency will be classified as a general unsecured claim, however DRSHABNAM QASIM MD
 PA’s Plan treats all claims in class one as fully secured.

          1.01 Tarrant County and Castleberry ISD

         Tarrant County and Castleberry ISD is the holder of a prepetition claim for unpaid ad
 valorem property taxes for tax year 2018. Tarrant County and Castleberry ISD is also the holder
 of an administrative expense claim for ad valorem property taxes for tax year 2018. Tarrant
 County and Castleberry ISD shall receive payment in full of all amounts owed for tax year 2019
 in the ordinary course of business prior to the state law delinquency date without being required
 to file and serve an administrative expense claim and request for payment as a condition of
 allowance as set forth in 11 U.S.C. Section 503(b)(1)(D). The liens that secure year 2019 ad
 valorem property taxes plus all penalties and interest that may accrue shall remain attached to the
 property and shall retain their priority pursuant to state law. Tarrant County and Castleberry ISD
 shall receive interest on its prepetition claim from the Petition Date through the Effective Date of
 the Plan at the state statutory rate of 1% per month and post-Effective Date interest at the state
 statutory rate of 12% per annum pursuant to 11 U.S.C. Sections 506(b, 511 and 1129. Tarrant
 County and Castleberry ISD shall receive payment of its prepetition claim in monthly
 installments that commence no later than 60 days from entry of the confirmation order. The
 length of payment of Tarrant County and Castleberry ISD’s claim shall be calculated to pay its
 claim in full with interest no later than the first anniversary of the petition date. Tarrant County
 and Castleberry ISD retains the liens that secure all amounts owed for tax year 2018 as well as
 the priority of those liens pursuant to state law. Notwithstanding any other provision in the Plan,
 in the event the Debtor/Reorganized Debtor disputes Tarrant County and Castleberry ISD’s
 claim, the Debtor/Reorganized Debtor shall make payments pursuant to the Plan which shall be
 applied to the undisputed amount of the claim. The Debtor/Reorganized Debtor shall have 60
 days from the Effective Date to object to Tarrant County and Castleberry ISD’s claim. If no

                                                                                                    2
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10     Page 3 of 10



 claim objection is filed by this deadline, Tarrant County and Castleberry ISD’s claim shall be
 deemed allowed. In the event of a default under the plan, Tarrant County and Castleberry ISD
 will provide notice of the default to counsel for the Debtor/Reorganized Debtor. The
 Debtor/Reorganized Debtor shall have 14 days from the date of the notice to cure the default. In
 the event the Debtor/Reorganized Debtor fails to cure the default, Tarrant County and
 Castleberry ISD shall be entitled to pursue collection of all amounts owed pursuant to state law
 outside of the Bankruptcy Court. In the event of a third default, Tarrant County and Castleberry
 ISD shall be entitled to pursue collection of all amounts owed pursuant to state law outside the
 Bankruptcy Court without further notice. Failure to timely pay post-petition taxes prior to the
 state law delinquency date shall constitute an event of default under the plan.

          1.02     Internal Revenue Service

         Allowed Secured or Priority Internal Revenue Service (“IRS”) Claims are impaired and
 shall be satisfied as follows: The Allowed amount of all Tax Creditor Claims shall be paid out of
 the revenue from the continued operations of the business. The Tax Creditor Claims are alleged
 to be the IRS Claims for 941 taxes and other federal taxes asserted to be approximately
 $55,222.84. The Plan intends to treat a portion of the IRS claim as a Secured Class I claim, a
 portion as a Priority Class 2 claim and a portion as an Unsecured Class 5 claim. The Secured
 Class 1 claim of $26,709.44 will be paid in full over a 60 month period from the date of the
 petition, commencing on the Effective Date with interest at a rate of 5% per annum. The Priority
 Class 2 Claim of $20,421.40 shall be paid in full over a 60 month period from the date of the
 petition, commencing on the Effective Date with interest at a rate of 0% per annum. The
 Unsecured Class 5 claim of $8,092.00 will be partially paid with other unsecured creditors per
 month over a ten (10) year period. Failure of the Debtor to meet the payment obligations set
 forth in the Plan shall constitute an event of default under the plan that is not timely cured herein.
 In addition, upon a default under the Plan, the administrative collection powers and the rights of
 the IRS shall be reinstated as they existed prior to the filing of the bankruptcy petition, including,
 but not limited to, assessment of taxes, the filing of a notice of a Federal (or state) tax lien and
 the powers of levy, seizure, and sale under the Internal Revenue Code. The below stated
 provisions apply to the IRS:

                   (a)      If the Debtor or its successor in interest fails to make any Plan payments,
                            and deposits of any currently accruing employment or sales tax liability,
                            fails to make payment of any tax to the Internal Revenue Service within
                            10 days of the due date of such deposit or payment, or if the debtor or its
                            successor in interest fails to file any required federal or state tax return by
                            the due date of such return, then the United States may declare that the
                            Debtor in default of the Plan. Failure to declare a default does not
                            constitute a waiver by the United States of the right to declare that the
                            successor in interest or Debtor is in default, if not cured under (c) below.
                   (b)      If the United States declares the Debtor or the successor in interest to be in
                            default of the Debtor’s obligations under the Plan, then the entire imposed
                            liability, together with any unpaid current liabilities, shall become due and
                            payable immediately upon written demand to the Debtor or the successor
                            in interest.

                                                                                                         3
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10   Page 4 of 10



                   (c)      If full payment is not made within 14 days of such demand, then the
                            Internal Revenue Service may collect any unpaid liabilities through the
                            administrative collection provisions of the Internal Revenue Code. The
                            IRS shall only be required to send two notices of default and upon the
                            third event of default, the IRS may proceed to collect on all accounts owed
                            without recourse to the Bankruptcy Court and without further notice to the
                            Debtor.
                   (d)      The collection statute expiration date will be extended from the Petition
                            Date until substantial default under the Plan.
                   (e)      All payment will be sent to: Desiree Collard/ IRS, 1100 Commerce Street,
                            Mail Code 5027 DAL, Dallas, Texas 75242.

         The Internal Revenue Service shall not be bound by any release provisions in the Plan
 that would release any liability of the responsible persons of the Debtor to the IRS. The Internal
 Revenue Service may take such actions as it deems necessary to assess any liability that may be
 due and owing by the responsible persons of the Debtor to the Internal Revenue Service; but the
 Internal Revenue Service shall not take action to actually collect from such persons unless and
 until there is a default under the plan, and as set forth in paragraph (4) (a)-(d) above. The Class 2
 and Class 5 creditor is impaired under this Plan.


          2. Classes of Unsecured Claims

         General unsecured claims are not secured by property of the estate and are not entitled to
 priority under § 507(a) of the Code. General unsecured Claims will receive a dividend under
 the Plan
         The following chart identifies the Plan's proposed treatment of Classes 5 which contains
 unsecured claims against the Debtors:

 Class #                  Description           Impairment            Treatment
    5        General Unsecured Class                 Yes   General Unsecured Claims will
             IRS – unsecured portion; American             receive distribution of 59.3%
             Express National Bank; On Deck                Pro-Rata over 10 years.
             Capital, Inc.: Lab Corp; US Oxygen
             Tech Air; Marlin Business Bank;
             McKesson Medical–Surgical, Inc.
                                           ARTICLE III

                      TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                        U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS


       Certain types of claims are automatically entitled to specific treatment under the Code.
 They are not considered impaired, and holders of such claims do not vote on the Plan. They
 may, however, object if, in their view, their treatment under the Plan does not comply with that


                                                                                                     4
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10   Page 5 of 10



 required by the Code. Under section §1123(a)(1), administrative expense claims, and priority tax
 claims are not in classes.
        Therefore, DRSHABNAM QASIM MD PA has not placed the following claims in any
 class:

                   1.       Administrative Expenses

         Administrative expenses are costs or expenses of administering DRSHABNAM QASIM
 MD PA’s chapter 11 case which are allowed under § 507(a)(2) of the Code. The Code requires
 all administrative expenses be paid on the effective date of the Plan, unless a particular claimant
 agrees to a different treatment.

        All United States Trustee fees required to be paid by 28 U.S.C. § 1930(a)(6) (“U.S.
 Trustee Fees”) will accrue and be timely paid until the case is closed, dismissed, or converted to
 another chapter of the Code. Any U.S. Trustee Fees owed on or before the effective date of this
 Plan will be paid on the effective date.

        Craig D. Davis, DRSHABNAM QASIM MD PA’s Counsel in this matter intends to
 make application to the Court for approval of the fees he has incurred in representing
 DRSHABNAM QASIM MD PA in this Chapter 11 case. The amount of those fees is subject to
 Court approval and they are expected to be less than $35,000.

         Each holder of an administrative expense claim allowed under § 503 of the Code will be
 paid in full on the effective date of this Plan (as defined in Article VII), in cash, or upon such
 other terms as may be agreed upon by the holder of the claim and the Debtor.

         All trade and service debts and obligations, including 2019 and beyond ad valorem taxes,
 incurred in the normal course of business by DRSHABNAM QASIM MD PA on or after the
 Petition Date will be paid when due in the ordinary course of DRSHABNAM QASIM MD PA’s
 affairs unless a different time for payment is specified in this Plan. In addition, all quarterly fees
 to the United States Trustee will be paid until such time that DRSHABNAM QASIM MD PA’s
 case is closed, converted, or dismissed.

                   2.        Priority Tax Claims

        Priority tax claims are unsecured income, employment, and other taxes described
 By § 507(a)(8) of the Code. Unless the holder of such a § 507(a)(8) priority tax claim agrees
 otherwise, it must receive the present value of such claim, in regular installments paid over a
 period not exceeding 5 years from the order of relief.

       The following are the § 507(a)(8) priority tax claims that DRSHABNAM QASIM MD
 PA proposes to pay under the Plan and their proposed treatment under the Plan:




                                                                                                     5
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10   Page 6 of 10



                                                    ARTICLE IV

                          ALLOWANCE AND DISALLOWANCE OF CLAIMS

         Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed, and
 as to which either: (i) a proof of claim has been filed or deemed filed, and the Debtor or another
 party in interest has filed an objection; or (ii) no proof of claim has been filed, and the Debtor has
 scheduled such claim as disputed, contingent, or unliquidated.

        Delay of Distribution on a Disputed Claim. No distribution will be made on account of a
 disputed claim unless such claim is allowed.

        Settlement of Disputed Claims. The Debtor will have the power and authority to settle
 and compromise a disputed claim with court approval and compliance with Rule 9019 of the
 Federal Rules of Bankruptcy Procedure.

                                                     ARTICLE V

          PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

           Assumed Executory Contracts and Unexpired Leases:

                   ADT
                   Charter Spectrum Business
                   Jani-King of Fort Worth
                   Marlin Leasing
                   River Oaks Storage
                   River Oaks , TX Water Department
                   SPS Investments


                                                    ARTICLE VI

                           MEANS FOR IMPLEMENTATION OF THE PLAN

          Payments and distributions under the Plan will be funded by the following:

     The payments required by the Plan will be funded through regular business operations of
 DRSHABNAM QASIM MD PA


                                                    ARTICLE VII

                                            GENERAL PROVISIONS

        Definitions and Rules of Construction. The definitions and rules of construction set forth
 in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code are used
                                                                                                     6
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10   Page 7 of 10



 in this Plan, and they are supplemented by the following definitions:

          Effective Date of Plan. “Effective Date” means the first Business Day fourteen (14) days
 after Confirmation Date if the Confirmation Order is not stayed or, if the Confirmation Order is
 stayed, the first Business Day following the lifting, dissolution, or removal of such stay which is
 at least fourteen (14) days after the Confirmation Date.

        Captions. The headings contained in this Plan are for convenience of reference only and
 do not affect the meaning or interpretation of this Plan.

         Controlling Effect. Unless a rule of law or procedure is supplied by federal law
 (including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of
 Texas govern this Plan and any agreements, documents, and instruments executed in connection
 with this Plan, except as otherwise provided for in this Plan.

         Sale of Assets. DRSHABNAM QASIM MD PA shall retain the power to sell any Asset
 of the Estate upon motion and notice to all Creditors pursuant to Bankruptcy Code § 363.

                                                   ARTICLE VIII

                                                    DISCHARGE

        Discharge. Confirmation of this Plan does not discharge any debt provided for in this
 Plan until the court grants a discharge on completion of all payments under this Plan, or as
 otherwise provided in § 1141(d)(5) or the Code. The Debtors will not be discharged from any
 debt excepted from discharge under § 523 of the Code, except as provided in Rule 4007(c) of the
 Federal Rules of Bankruptcy Procedure.

                                                    ARTICLE IX

                                       MODIFICATION OF THE PLAN

         Amendments Prior to Confirmation Date. DRSHABNAM QASIM MD PA may modify
 the Plan prior to Confirmation, and the Plan, as amended shall become the new Plan of
 Reorganization.

         Amendments After Confirmation Date. DRSHABNAM QASIM MD PA may modify
 the Plan before its substantial consummation, provided that the Plan, as modified, meets the
 requirements of the Bankruptcy Code, and the Court, after notice and hearing, confirms this Plan,
 as modified.

        Effect of Claims. A Holder of a Claim that has accepted or rejected this Plan shall be
 deemed to have accepted or rejected, as the case may be, this Plan, as modified, unless, within
 the time fixed by the Court, such holder changes its previous acceptance or rejection.



                                                                                                    7
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10   Page 8 of 10



                                                     ARTICLE X

                                       RETENTION OF JURISDICTION

         Purposes. Notwithstanding entry of the Confirmation Order, this Court shall retain
 jurisdiction over this Chapter 11 case for the following purposes:

                   a).      to determine any and all objections to the allowance of Claims or Interests,
                            both before and after the Confirmation Date, including any objections to
                            the classification of any claim or interest;

                  b).      to determine any and all applications for fees and expenses authorized to be
                           paid or reimbursed in accordance with section 503(b) of the Bankruptcy
                           Code or this Plan;

                  c).      to determine any and all pending applications for the assumption or
                           rejection of executory contacts of for the rejection or assumption and
                           assignment, as the case may be, of unexpired leases to which any Debtor is
                           a party or with respect to which it may be liable; to hear and determine any
                           actions to void or terminate unexpired contracts or leases; and to hear and
                           determine and, if need be, to liquidate any and all claims arising therefrom;

                  d).      to hear and determine any and all actions initiated by the Reorganized
                           Debtor, whether by motion, complaint or otherwise;

                  e).      to determine any and all applications, motions, adversary proceedings and
                           contested matters pending before the Court on Confirmation Date or filed
                           or instituted after the Confirmation Date;

                  f).      to modify this Plan, the Disclosure Statement or any document created in
                           connection with this Plan or remedy any defect or omission or reconcile
                           any inconsistency in any Order of the Court, this Plan, the Disclosure
                           Statement or any document created in connection with this Plan, in such
                           manner as may be necessary to carry out the purposes and effects of this
                           Plan to the extent authorized by the Bankruptcy Code;

                  g).      to ensure that the distribution is accomplished in accordance with the
                           provisions of this Plan;

                  h).      to allow, disallow, determine, liquidate or estimate any claim or interest
                           and to enter or enforce any order requiring the filing of any such claim or
                           interest before a particular date;




                                                                                                       8
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10    Page 9 of 10



                  i).      to enter such orders as may be necessary to interpret, enforce, administer,
                           consummate, implement and effectuate the operative provisions of this
                           Plan and all documents and agreements provided for herein or therein or
                           executed pursuant hereto and thereto including, without limitations,
                           entering appropriate orders to protect the Debtors from creditor actions;

                   j).     to hear any other matter not inconsistent with Chapter 11 of the Bankruptcy
                           Code;

                  k).      to enter and implement such orders as may be appropriate in the event the
                           Confirmation Order is for any reason stayed, reversed, revoked or vacated;

                  l).      to determine such other matters as may arise in connection with this Plan,
                           the Disclosure Statement or the Confirmation Order;

                  m).       to authorize the sale of any Assets as provided by this Plan;

                  n).      to enforce all orders, judgments, injunctions, and ruling entered in
                           connection with the Cases;

                  o).      to determine all issues relating to the Claims of the IRS, and other taxing
                           authorities, state or federal;

                  p).      to determine any avoidance actions brought pursuant to the provisions of
                           the Bankruptcy Code;

                  q).       to enter a Final Order and final decree closing the Chapter 11 case.


 DRSHABNAM QASIM MD PA asks you to vote in favor of their Plan.

 Dated: May 29, 2019
                                               By:

                                                        /s/ Dr. Shabnam Qasim
                                                        Dr. Shabnam Qasim
                                                        President
                                                        DRSHABNAM QASIM MD PA




                                                                                                     9
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
Case 18-43088-mxm11 Doc 77 Filed 05/28/19                      Entered 05/28/19 15:47:10   Page 10 of 10



 COUNSEL:

 By: /s/ Craig D. Davis
 RONALD W. ROBERTS
 State Bar No. 17018600
 CRAIG D. DAVIS
 State Bar No. 00793588
 JEFFREY W. ERMIS
 State Bar No. 24032159
 1010 N. Center, Suite 100
 Arlington, Texas 76011
 (917) 265-8832 Telephone
 (972) 262-3264 Facsimile




                                                                                                    10
 In Re: Dr. Shabnam Qasim MD PA
 Bankruptcy Case No. 18-43088-MXM-11, Plan of Reorganization
 Dated: May 29, 2019
